DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “it is more difficult” in claims 1 and 11-12 is a relative term which renders the claim indefinite. The term “it is more difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Amendment/clarification is required.  
	Independent claim 1 recites a limitation of “it is more difficult for the tracking target to be changed when the current tracking target bas been set by the setting unit than when the current tracking target has not been set by the setting unit”, it is unclear what is meant by this recitation as this is a conclusive statement, and makes the claim indefinite.   
	Also, independent claims 11 and 12 recites a limitation of “it is more difficult for the tracking target to be changed when the current tracking target has been set than when the current tracking target has not been set”, it is unclear what is meant by this recitation as this is a conclusive statement, and makes the claim indefinite.   
Claims 2-10 depend on claim 1, and therefore, are rejected also.  

Claim limitation “tracking unit, setting unit determining unit, control unit” in claims 1, 13 and 14 and “extracting unit, calculating unit” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no structure is provided in the specification as filled.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Funamoto (US Pub. 2013/0265482) in view of Tsubusaki (US Pub. 2014/0320702).   
With respect to claim 1, Funamoto discloses 	
An object tracking apparatus comprising, (see Abstract first two lines):
a tracking unit configured to perform tracking processing that takes a predetermined object in images captured in succession as a tracking target; a setting unit configured to set an object as the tracking target in accordance with a user operation;
[a determining unit configured to determine an object as the tracking target on the basis of at least one of the images]; and
a control unit configured to perform control so that, in control that changes a current tracking target to the object determined by the determining unit, it is more difficult for the tracking target to be changed when the current tracking target has been set by the setting unit than when the current tracking target has not been set by the setting unit, (see Abstract, and paragraph 0044, control unit performs tracking processing for detecting …tracking target in the image), as claimed.
However, Funamoto fails to explicitly disclose a determining unit configured to determine an object as the tracking target on the basis of at least one of the images, as claimed.  
Tsubusaki in the same field teaches a determining unit configured to determine an object as the tracking target on the basis of at least one of the images, (see Abstract lines 2 and 3, ..detection unit to detect an object from an image..), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis for image capture apparatus.  Teaching of Tsubusaki having a detection unit for detecting an object can be incorporated in to Funamoto’s system of detecting target object (see paragraph 0044) for suggestion and modification of Funamoto yields an apparatus to detect an object for the purpose of digital camera, for motivation.  

With respect to claim 2 as best understood, combination of Funamoto and Tsubusaki further discloses wherein the determining unit meludes:
an extracting unit configured to extract, from objects present m the images, at least one tracking target candidate object including the current tracking target, and
a calculating unit configured to calculate information indicating a suitability of the candidate object extracted by the extracting unit as a tracking target, and
a candidate object having the highest suitability is determined as the tracking target from among the candidate objects, (see Funamoto paragraph 0045, degrees of reliability “a suitability” is calculated on the basis of how much the template and an image in the area detected as the targeting object), as claimed.

With respect to claim 3 as best understood, combination of Funamoto and Tsubusaki further discloses wherein when the current tracking target has been set by the setting unit, the control unit corrects the suitability of a candidate object, among the candidate objects, that is the same object as the current tracking target so as to suppress a change in the tracking target, (see Funamoto paragraph 0045, ..outputs the subject tracking processing results as data which includes the location of the tracking target and the degree of reliability..), as claimed. 

With respect to claim 4 as best understood, combination of Funamoto and Tsubusaki further discloses wherein when the current tracking target has been set by the setting unit, the control unit performs control so that the tracking target is changed to a candidate object, among the candidate objects, that has a suitability greater than or equal to a predetermined threshold, (see Funamoto paragraph 0047, if a plurality of faces were detected the face that is located closest to the selected focus area is selected …and the face is taken as a candidate for a tracking target.., and paragraph 0089 for thresholding for the tracking target), as claimed. 

With respect to claim 5 as best understood, combination of Funamoto and Tsubusaki further discloses wherein when the current tracking target has been set by the setting unit, the control unit performs control so that a change in the tracking target is suppressed until the suitability of a candidate object, among the candidate objects, that is the same object as the current tracking target drops below a predetermined threshold, (see Funamoto paragraph 0047, if a plurality of faces were detected the face that is located closest to the selected focus area is selected …and the face is taken as a candidate for a tracking target.., and paragraph 0089 and 0090 for thresholding for the tracking target), as claimed.

With respect to claim 6 as best understood, combination of Funamoto and Tsubusaki further discloses wherein when the current tracking target bas been set by the setting unit, the control unit performs control so that a change in the tracking target is suppressed until a predetermined length of time has elapsed following a point in time when tracking was started by the tracking unit, (see Funamoto paragraph 0084, …determines whether or not the lapsed time since the last template image was generated…), as claimed.

With respect to claim 7 as best understood, combination of Funamoto and Tsubusaki further discloses wherein when the current tracking target has been set by the setting unit, the control unit suppresses a change in the tracking target by switching a method by which the calculating unit calculates the suitability on the basis of a state of the tracking target at a point in time when tracking was started by the tracking unit. (see Funamoto paragraph 0084, …determines whether or not the lapsed time since the last template image was generated…, paragraph 0085), as claimed.

With respect to claim 8 as best understood, combination of Funamoto and Tsubusaki further discloses wherein the suitability is set to be higher for an object that is a person's face than other objects, higher for objects closer to a center of a screen, and higher for objects having shorter image capturing distances, (see Funamoto paragraph 0093, ...tracking is performed with an image area centered on a area where face is detected...), as claimed.

With respect to claim 9 as best understood, combination of Funamoto and Tsubusaki further discloses wherein the tracking processing includes processing that continuously focuses on an object that is the tracking target; and the tracking target includes a region of part of the object, (see Funamoto figure 6A-6D, capture frames of the target continuously focus), as claimed.

With respect to claim 10 as best understood, combination of Funamoto and Tsubusaki further discloses an image capture unit configured to capture the images, (see Funamoto figure 2, camera “an image capture unit”), as claimed. 

Claims 11 and 12 as best understood are rejected for the same reasons as set forth in the rejections of claim 1, because claims 11 and 12 are claiming subject matter of similar scope as claimed in claim 1.  

Claim 13 as best understood are rejected for the same reasons as set forth in the rejections of claim 1+5, because claim 13 is claiming subject matter of similar scope as claimed in claim 1+5.  

Claim 14 as best understood are rejected for the same reasons as set forth in the rejections of claim 1+6, because claim 14 is claiming subject matter of similar scope as claimed in claim 1+6.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/Primary Examiner, Art Unit 2663